 

 

 

Case:19-18641-KHT Doc#:4 Filed:10/04/19 Entered:10/07/19 08:09:29 Pagel of 2

Fill in this information to identify your case:

 

 

 

 

 

 

Debtor 4 Gabriel Victor Bustillos
First Name Middle Name Last Name
2 FIDED
oommmemnemen FS OSLISG, Hf THINGY” FRSE Narne Middle Naine Last Naiie : cr f i fe TF i Ss. 6 A ROE E R the C ERG,

 

United States Bankruptcy Court for the: District of Colorado ant

Case number
(if known)

 

orpy amended filing

 

 

 

official Form 108. «= |]. 9- | 86 4 T KHT

Statement of Intention for Individuals Filing Under Chapter 7 is

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

m you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

| Part 1: | List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor.and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?.

Creditor's

name. BRIDGECREST FORMERLY DRI Ld Surrender the property O No

re ~ ~ J Retain the property and redeem it. MH ves

crepe of 2012 Volkswagon Passat C) Retain the property and enter into a

Reaffirmation Agreement.

securing debt:
(J Retain the property and [explain]:

 

 

Creditor’s CJ Surrender the property. CI No
name: .
~ - CJ Retain the property and redeem it. LJ Yes
Oona of L) Retain the property and enter into a

Reaffirmation Agreement.

securing debt:
CL) Retain the property and [explain]:

 

Creditor’s C) Surrender the property. CL) No
name:
, L) Retain the property and redeem it. 0 Yes

Description of
property
securing debt:

() Retain the property and enter into a
Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

 

Creditor’s () Surrender the property. QI No
name:
(CJ Retain the property and redeem it. QC] Yes

Q) Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

Description of
property
securing debt:

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
 

 

Case:19-18641-KHT Doc#:4 Filed:10/04/19 Entered:10/07/19 08:09:29 Page2 of 2

Debtor 4 Gabriel Victor Bustillos Case number (if known)

First Name Middle Name Last Name

Era List Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

For any unexpired personai property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
Describe your unexpired personal property leases Will the lease be assumed?. __
Lessor’s name: Rent A Center No
Description of leased washer & dryer U1 Yes
property:
Lessor’s name: T mobile OINo
Description of leased cell phones Byes
property:
Lessor’s name: CONN'S © WI No
Description of leased Ey rniture L) Yes
property:
Lessor’s name: CI No
C) Yes
Description of leased
property:
Lessor’s name: LJ No
— : QC) Yes
Description of leased
property:
Lessor’s name: UI No
_ QO ves
Description of leased
property:
Lessor’s name: UNo
, , UL) Yes
Description of leased
property:

 

 

 

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

 

Signature of Debtor 2

pate 10/03/2019 Date
MM/ DD / YYYY MM/ DD/ YYYY

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
